 

Adopted September 21, 2005

 

EVEREST RE GROUP, LTD.

2003 Non-Employee Director Equity Compensation Plan

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Agreement is made as of the Grant Date (as defined in paragraph 1 below),
by and between Everest Re Group, Ltd. (the “Corporation”) and the Participant.

 

WHEREAS, the Corporation maintains the Everest Re Group, Ltd. 2003 Non-Employee
Director Equity Compensation Plan (the “Plan”), which is incorporated into and
forms part of this Agreement, and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Restricted Stock
Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Corporation and the
Participant, as follows;

 

1.            Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)

The “Participant” is

.

 

 

(b)

The “Grant Date” is

.

(c)          The number of “Covered Shares” is shares of Stock. “Covered Shares”
are shares of Stock granted under this Agreement and are subject to the terms of
this Agreement and the Plan.

(d)      Other capitalized terms used in this Agreement are as defined herein,
or as defined in the Plan.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

2.        Award. The Participant is hereby granted the number of Covered Shares
set forth in paragraph 1.

3.        Restriction on Transfer and Forfeiture of Shares. If the Date of
Termination (as defined below) does not occur during the Restricted Period with
respect to any Installment of the Covered Shares, then, at the end of the
Restricted Period for such shares, the Participant shall become vested in those
Covered Shares, and shall own the shares free of all restrictions otherwise
imposed by this Agreement. With respect to all Covered Shares, the Restricted
Period shall begin on the Grant Date. The Restricted Period with respect to each
Installment shown on the schedule shall end on the Vesting Date applicable to
such Installment:

INSTALLMENT

VESTING DATE APPLICABLE
TO INSTALLMENT

1/3 of Covered Shares

First Anniversary of the Grant Date

1/3 of Covered Shares

Second Anniversary of the Grant Date

1/3 of Covered Shares

Third Anniversary of the Grant Date

 

Notwithstanding the foregoing provisions of this paragraph 3, the participants
shall become vested in the Covered Shares and become owner of the shares free of
all restrictions otherwise imposed by this Agreement, prior to the end of the
Restricted Period as follows:

 

(a)

The Participant shall become vested in Covered Shares as of the Date of
Termination prior to the date the Covered Shares would otherwise become vested,
if the Date of Termination occurs by reason of the Participant’s death or
disability.

 

 

(b)

The Participant shall become vested in the Covered Shares as of the Date of
Termination prior to the date the Covered Shares would otherwise become vested,
if the Date of Termination occurs by reason of the Participant’s ceasing to
serve as

 

2

 

 

 

 

 


--------------------------------------------------------------------------------



 

a director (other than for a Termination for Cause): (i) if the Participant has
completed at least two full terms as a director and is the age of 65 or older
(or at an earlier age with the consent of the Committee); or (ii) after
completing at least three full terms as a director.

 

Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered until the expiration of the Restricted Period or, if earlier, until
the Participant is vested in the shares. Except as otherwise provided in this
paragraph 3, the Participant shall forfeit the unvested Covered Shares as of a
Date of Termination that occurs during the Restricted Period, unless the
Committee shall determine in a particular case that such forfeiture would not be
in the best interest of the Corporation. For purposes of this paragraph, “Date
of Termination” shall mean the termination of service as a director for any
reason whatsoever, whether voluntary or involuntary, and Termination for Cause
shall mean the removal for cause of a director as authorized by the
Corporation’s Bye-laws.

 

4.        Deposit of Covered Shares. In order to induce the Corporation to issue
to the Participant the Covered Shares, the Participant consents to the deposit
with the Secretary of the Corporation, or such other person as designated by the
Committee, the certificates evidencing the Covered Shares, together if required
by the Committee, with stock powers or other instruments of transfer required by
the Corporation or its counsel appropriately endorsed in blank by him. Such
deposit shall remain in effect until the time the Corporation reacquires the
Covered Shares under and pursuant to the terms and provisions of the Plan and
this Agreement or until such Covered Shares shall be released from restriction
under the Plan and this Agreement. Notwithstanding anything in this Agreement to
the contrary, the Participant shall have no rights as a shareholder with respect
to any Covered Shares until the date the Participant becomes a holder of record
with respect to such shares.

 

(a)

The Participant consents to the appointment of the Secretary of the Corporation,
in his official capacity, and his successor in office, or any other person that
may be

 

 

3

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

appointed by the Committee under the Plan, as escrow agent (“Escrow Agent”) for
said shares during the Restricted Period. If during the Restricted Period, the
Participant’s service as a director of the Corporation is terminated (except by
reason of the Participant’s death or disability), and shares of the Covered
Shares are forfeited, the Participant authorizes the Escrow Agent to cause such
certificate or certificates to be cancelled on the stock record books of the
Corporation. The Participant agrees that the Escrow Agent is acting merely as a
depository and shall have no liability hereunder except as a depository to
retain the Covered Shares and to dispose of them in accordance with the terms of
this Agreement and the Plan. If the Escrow Agent is notified of any adverse
claim or demand by a person, he is hereby authorized to hold such certificates
until the dispute shall have been settled by the parties and notice submitted to
him by persons so interested, or until the rights of the parties have been fully
adjudicated in a court of competent jurisdiction. So long as the Covered Shares
are held in escrow, the Participant shall be entitled to all rights of a
stockholder with respect thereto, except as may be limited by the terms of the
Plan and this Agreement.

 

(b)

During the Restricted Period, certificates evidencing the Covered Shares shall
bear the following additional legend:

“These shares have been issued pursuant to the Everest Re Group, Ltd. 2003
Non-Employee Director Equity Compensation Plan (“Plan”) and are subject to
forfeiture to Everest Re Group, Ltd. (the “Corporation”) in accordance with the
terms of the Plan and an Agreement between the Corporation and the person in
whose name the certificate is registered. These shares may not be sold, pledged,
exchanged, transferred, hypothecated or otherwise disposed of except in
accordance with the terms of said Plan and said Agreement.”

 

5.

Dividends and Voting Rights.

 

 

 

4

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

(a)

The Participant shall be entitled to receive any dividends paid with respect to
the Covered Shares that become payable during the Restricted Period; provided,
however, that no dividends shall be payable to or for the benefit of the
Participant for Covered Shares with respect to record dates occurring prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited those Covered Shares; provided
further, that any shares of Stock received by a recipient as a stock dividend,
or as a result of stock splits, recapitalizations, combinations, exchanges of
shares, reorganizations, mergers, consolidations or otherwise, directly or
indirectly, with respect to the Covered Shares shall have the same status, be
subject to this Agreement, and shall bear the same legend as the Covered Shares
and shall be delivered to the Escrow Agent to be held under the same terms and
conditions as the Covered Shares.

 

(b)

The Participant shall be entitled to vote the Covered Shares during the
Restricted Period to the same extent as would have been applicable to the
Participant if the Participant was then vested in the shares; provided, however,
that the Participant shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares.

6.        Delivery of Stock and Documents. In the event any Covered Shares are
forfeited to the Corporation pursuant to the Plan or this Agreement, the
Participant shall, to the extent not already deposited with the Escrow Agent,
deliver to the Escrow Agent the following: the certificate or certificates
representing the Covered Shares duly endorsed for transfer and bearing whatever
documentary stamps, if any, are necessary, and such assignments, certificates of
authority, tax releases, consents to transfer, instruments, and evidences of
title of the Participant and of his compliance with the Agreement as may be
reasonably required by the Corporation or by its counsel.

 

 

5

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

7.        Merger or Consolidation. In the event of a merger or consolidation to
which the Corporation is a party, or of any other acquisition of a majority of
the issued and outstanding shares of Stock involving the exchange or a
substitution of the stock of an acquiring corporation for Stock, or of any
transfer of all or substantially all of the assets of the Corporation in
exchange for the stock of an acquiring corporation, a determination as to
whether the stock of the acquiring corporation so received shall be subject to
the restrictions set forth in this Agreement shall be made solely by the
acquiring corporation. However, such determination shall in no way affect the
rights of the Participant as defined in the Plan.

8.        Holding Period. At least six (6) months must elapse from the date of
acquisition of the unrestricted Covered Shares to the date of disposition.

9.        No Right to Continued Service. Nothing herein shall obligate the
Corporation to continue the Participant’s service as a director for any
particular period or on any particular basis of compensation except as may be
provided under the Corporation’s Bye-Laws and applicable law regarding the
service of directors.

10.     Transferability. Except as otherwise provided in this paragraph 10,
restricted Covered Shares are not transferable other than as designated by the
Participant by will or by laws of descent and distribution, and during the
Participant’s life, may be acquired only by the Participant. However, the
Participant, with the approval of the Committee, may transfer the restricted
Covered Shares for no consideration to or for the benefit of the Participant’s
Immediate Family (including, without limitation, to a trust for the benefit of
the Participant’s Immediate Family or to a partnership or limited liability
company for one or more members of the Participant’s Immediate Family), subject
to such limits as the Committee may establish and the transferee shall remain
subject to all the terms and conditions applicable to the restricted Covered
Shares prior to such transfer. The foregoing right to transfer the restricted
Covered Shares shall apply to the right to transfer consent to amendments to
this Agreement and, in the discretion of the Committee, shall also apply to the
right to transfer ancillary rights associated with restricted Covered Shares.
The term “Immediately Family” means the Participant’s spouse, parents,

 

6

 

 

 

 

 


--------------------------------------------------------------------------------



 

children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren (and, for this purpose, shall also include the Participant).

11.     Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Participant and his
executors or administrators, heirs, permissible assigns and personal and legal
representatives.

12.     Execution. No person shall have any rights under this Award unless and
until the Participant has executed and delivered this Agreement to the
Corporation. By executing this Award Agreement, the Participant shall be deemed
to have accepted and consented to any action taken under the Plan by the
Committee, the Board of Directors or their delegates.

13.     Modifications. No change or modification of this Agreement shall be
valid unless it is in writing and signed by the parties hereto.

14.     Entire Agreement. This Agreement, together with the Plan, sets forth all
of the promises, agreements, conditions, understandings, warranties and
representations, oral or written, express or implied, between the parties hereto
with respect to the Covered Shares. The terms and conditions of the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control.

15.     Genders. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.

16.     Notices. Any and all notices required herein shall be addressed: (i) if
to the Corporation, to the principal executive office of the Corporation; and
(ii) if to the Participant, to his or her address as reflected in the stock
records of the Corporation.

 

 

7

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

17.     Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
the invalid or unenforceable provisions were omitted.

IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Agreement as of the day and year first written above.

Everest Re Group, Ltd.

 

By:


/s/ JOSEPH V. TARANTO

 

 

 

Joseph V. Taranto

 

 

 

 

 

8

 

 

 

 

 

 

 